DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: Applicants have claimed uniquely distinct features in the application, which are not found in the prior art, either singularly or in combination. The independent claims identify the following uniquely distinct features:
I.	The following claim element together with the remaining claim elements is the reasons for allowance, “wherein the setting the SPS counter used for resource scheduling comprises: randomly selecting  the SPS counter in a configured SPS counter range to serve as the SPS counter of the  service packets for current resource selection”.
1.	Regarding claim 1 – A resource selection method under multiple carriers, comprising: determining at least one candidate carrier according to a resource occupation exclusion result on each carrier, setting resources on the candidate carrier to be available, carrying out a resource exclusion procedure on the resources according to a sensing result to obtain an available resource set, and selecting transmission resources from the available resource set, and setting an 
2.	Regarding claim 14 – A computer device, comprising a memory, a processor and a computer program which is stored on the memory and operated on the processor, wherein the processor is configured to execute the computer program to realize a resource selection under multiple carriers according to followings: determining at least one candidate carrier according to a resource occupation exclusion result on each carrier, setting resources on the candidate carrier to be available, carrying out a resource exclusion procedure on the resources according to a sensing result to obtain an available resource set, and selecting transmission resources in the available resource set, and setting an SPS counter for resource scheduling, wherein the setting the SPS counter used for resource scheduling comprises: randomly selecting  the SPS counter in a configured SPS counter range to serve as the SPS counter of the service      packets for current resource selection.
The closest prior art, either singularly or in combination, fail to anticipate or render the above limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Allowable Subject Matter

Claims 1-3, 5, 6, 8, 9, 11, 12, 14-16, 18, 19, 21, 22, 24, and 25 are allowable over the prior art of record.

Conclusion

Claims 1-3, 5, 6, 8, 9, 11, 12, 14-16, 18, 19, 21, 22, 24, and 25 being allowable, Prosecution On The Merits Is Closed in this application.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1.	Matthers (US 2006/0259744 A1) discloses method for information processing.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Pezzlo whose telephone number is (571) 272-3090. The examiner can normally be reached on Monday to Friday from 8:30 AM to 4:30 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Marsha Harold-Banks, can be reached on (571) 272-7905. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2600.
Any response to this action should be mailed to:

Washington, D.C.
or faxed to:
(571) 273-8300
For informal or draft communications, please label "PROPOSED" or "DRAFT"
Hand delivered responses should be brought to:
Jefferson Building
2A15
500 Dulany Street
Alexandria, VA, 22313.

John Pezzlo
19 October 2021
/John Pezzlo/
Primary Examiner, Art Unit 2465